Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garrone et al. US 20120270605 in view of Levesque et al. US 20150268725.

 a touch sensitive device ([0036] fig 1 touch sensitive display) comprising: 
a panel having a surface including a tactile interface(fig 2b fig2D fig 2E shows arrangement of actuators on front back and side surfaces of panel [0128] [0131] plurality of actuators and sensors [0132] detecting vibrations and forming a pattern of piezo electric components) forming a tactile pattern ([0134] not uniformly distributed and can have densely positioned along edges than the center [0135] can be formed at any location]), wherein tactile interaction with the tactile pattern produces an energy signature ([0136] in response to touch amplitude or intensity [0139] different shape waveforms is obtained,  rise time or fall time vibration need not be simultaneously or harmonically but rather in accordance with a predefined pattern which defines at least timing and duration [0140] frequency [0167]) ; and 
an electro-mechanical transducer configured to generate an electrical output signal in response to detecting the energy signature ([0043] vibration sensors [0128] sensor for detecting vibration, [0129] transducer that is configured to generate mechanical vibrations and also detect mechanical vibrations), an output of the electro-mechanical transducer connectable to a processor ([fig 6 processing unit 618 fig 7 processing unit 710 [0173] processing unit coupled to actuator and sensor. Note as per [0129] the actuator and sensor can be packaged together one transducer) configured to produce a control signal based on the electrical output signal of the electro-mechanical transducer ([0178] modifying unit of the processing unit modifies a user interface response to signal from transducer and gesture).

Garrone does not disclose a tactile interface having surface variations and representative of the surface variations.
 a tactile interface having surface variations (see fig 2B fig 3 [0054] convey texture of displayed object fig 7 [0096]) and representative of the surface variations (see fig 8B where depending on force the haptic effect changes for example 860 has grainy surface representing sand so that user feels sand but when user presses harder then he feels a hard surface [0104-106]).

Garrone contains a "base" device/method of touch sensitive device.  Levesque contains a "comparable" device/method of touch sensitive device that has been improved in the same way as the claimed invention.  The known "improvement" of Levesque could have been applied in the same way to the "base" device/method of Garrone and the results would have been predictable and resulted in a tactile interface having surface variations and representative of the surface variations. Furthermore, both Garrone and Levesque use and disclose similar functionality (i.e., providing tactile feedback in response to detected touches) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, wherein the surface variations are variations in roughness of a surface of the panel (Levesque [0098] the user may feel the roughness of portions of the rock).
Motivation to combine is similar to motivation of claim 1.

Consider claim 3. Garrone as modified by Levesque disclose the touch sensitive device of claim 2, wherein the roughness varies across the tactile interface (Levesque [0098] the user may feel the roughness of portions of the rock).
Motivation to combine is similar to motivation of claim 1.

Consider claim 4. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, wherein the tactile pattern is characterized by changes in the surface variations (Levesque [0098] the user may feel the roughness of portions of the rock and smoothness of other portions.).
Motivation to combine is similar to motivation of claim 1.

Consider claim 5. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, wherein the energy signature represents the surface variations by a change in pitch or spectral content (Levesque [0075] provide different haptic sensation based on mapping with visual information. Intensity of vibration changes with visual information. Also see [0100] and [0104] increase intensity of effect as user presses harder).  
Motivation to combine is similar to motivation of claim 1.

Consider claim 6. Garrone  as modified by Levesque disclose the touch sensitive device of claim 1, wherein the tactile interface includes first surface variations forming a first tactile pattern and second surface variations forming a second tactile pattern (Garrone  [0134] not uniformly distributed and can have densely positioned along edges than the center [0135] can be formed at any location]) (Levesque [0098] the user may feel the roughness of portions of the rock and smoothness of other portions) , wherein the first tactile pattern produces a first energy signature in response to tactile interaction in a first direction and the second tactile pattern produces a second energy signature in response to tactile interaction in a second direction the second direction different than the first direction, (Levesque [0098] the user may feel the roughness of portions of the rock and smoothness of other portions. moving a finger over the rough surface from left to right will produce one haptic effect and moving finger from right to left on smooth surface will have second effect), and wherein the electro-mechanical transducer is configured to generate a first electrical output signal in response to detecting the first energy signature (Garrone   [0144- 0145] detect vibration and determine holding state e.g. left hand ) and to generate a second electrical output signal in response to detecting the second energy signature (Garrone   [0144- 0145] detect vibration and determine holding state e.g. right hand ) the output of the electro-mechanical transducer connectable to the processor configured to produce a first control signal based on the first electrical output signal and to produce a second control signal based on the second electrical output signal (Garrone   [0144- 0146] device modifies operation of at least one application  executed by processes in accordance with determined holding state [0147] not held, regular grip and tight grip).

Consider claim 7. Garrone as modified by Levesque disclose the touch sensitive device claim 6, wherein the tactile pattern includes an N by M array of discrete elements, where M<N, the first tactile pattern is formed by M elements of the array and the second tactile pattern is formed by N elements of the array (see Garrone fig 2E see multiple arrays shown on front back and sides that satisfy MxN where M<N) 

Consider claim 8. Garrone  as modified by Levesque disclose the touch sensitive device of claim 7, wherein the discrete elements are defined by boundaries between areas of different roughness see Garrone  fig 2E [0134] more dense near edges than near the center or vice versa. Or not located near the center of a respective surface i.e. there are gaps) (Levesque fig 8A and 8B the gaps between the visual information do not have surface variations).
Motivation to combine is similar to motivation of claim 1.

Consider claim 10. Garrone  as modified by Levesque disclose the touch sensitive device claim 1, wherein the tactile pattern includes an array of discrete elements formed on the tactile interface(see Garrone  fig 2E see multiple arrays of discrete elements shown on front back and sides ), each discrete element has a first edge and a second edge (see Garrone  fig 2E 232-X 232-Y 232-Z all have first and second edges)  , wherein a first tactile pattern is formed by the first edges of the discrete elements and a second tactile pattern is formed by the second edges of the discrete elements(see Garrone  fig 2E 232-X 232-Y 232-Z )  , wherein the first tactile pattern produces a first energy signature in response to tactile interaction in a first direction (Garrone   [0144- 0145] detect vibration and determine holding state e.g. left hand )and the second tactile pattern produces a second energy signature in response to tactile interaction in a second direction(Garrone   [0144- 0145] detect vibration and determine holding state e.g. right hand ), the second direction different than the first direction (Levesque [0098] the user may feel the roughness of portions of the rock and smoothness of other portions. moving a finger over the rough surface from left to right will produce one haptic effect and moving finger from right to left on smooth surface will have second effect), and wherein the electro-mechanical transducer is configured to generate a first electrical output signal in response to detecting the first energy signature and to generate a second electrical output signal in response to detecting the second energy signature (Garrone   [0144- 0146] device modifies operation of at least one application  executed by processes in accordance with determined holding state [0147] not held, regular grip and tight grip), the output of the electro-mechanical transducer connectable to the processor configured to produce a first control signal based on the first electrical output signal and to produce a second control signal based on the second electrical output signal (Garrone  fig 6 actuator unit and sensor unit connected to processing unit  [0144- 0146] device modifies operation of at least one application  executed by processes in accordance with determined holding state [0147] not held, regular grip and tight grip).
Motivation to combine is similar to motivation of claim 1.

Consider claim 11. Garrone as modified by Levesque disclose the touch sensitive device claim 10, wherein the surface including the tactile interface is nonplanar (Levesque [0075] [0098] fig 8a 8b]). 
Motivation to combine is similar to motivation of claim 1.

Consider claim 12. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, wherein the electro-mechanical transducer is coupled to the panel (Garrone [0134] not uniformly distributed and can have densely positioned along edges than the center [0135] can be formed at any location]).

Consider claim 13. Garrone as modified by Levesque disclose the touch sensitive device of claim 1 in combination with the processor is configured to produce the control signal based on the electrical output signal of the electro-mechanical transducer (Garrone fig 6 actuator unit and sensor unit connected to processing unit [0144- 0146] device modifies operation of at least one application executed by processes in accordance with determined holding state [0147] not held, regular grip and tight grip).

 touch sensitive device of claim 1, wherein the touch sensitive device is integrated in a housing or display interface of a portable electronic device (Garrone -fig 2C portable device 200).


2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garrone et al. US20120270605 in view of Levesque et al. US 20150268725 and further in view of SanGiovanni US 20020101441.

Consider claim 9. Garrone as modified by Levesque disclose the touch sensitive device of claim 7, but do not disclose wherein the discrete elements are defined by boundaries between areas of different height substantially normal to the array.

SanGiovanni however disclose wherein the discrete elements are defined by boundaries between areas of different height substantially normal to the array (see fig 5a-5b which shows different configuration for haptic actuators and fig 1 fig 2A-C fig 5 where haptic regions are separated by raised lines).

Garrone as modified by Levesque contains a "base" device/method of touch sensitive device.  SanGiovanni contains a "comparable" device/method of touch sensitive device that has been improved in the same way as the claimed invention.  The known "improvement" of SanGiovanni could have been applied in the same way to the "base" device/method of Garrone as modified by Levesque and the results would have been predictable and resulted in a tactile interface having surface variations and representative of the surface variations. Furthermore, both Garrone as modified by Levesque and  use and disclose similar functionality (i.e., providing tactile feedback in response to detected touches) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garrone et al. US20120270605 in view of Levesque et al. US 20150268725 and further in view of Takala et al. US 20080251364.

Consider claim 14. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, but does not disclose wherein the surface including the tactile interface is molded plastic.
Takala however discloses wherein the surface including the tactile interface is molded plastic (fig 30-32 see textured surface key areas 162 [0077] resilient molded plastic).
Garrone as modified by Levesque contains a "base" device/method of touch sensitive device.  Takala contains a "comparable" device/method of touch sensitive device that has been improved in the same way as the claimed invention.  The known "improvement" of Takala could have been applied in the same way to the "base" device/method of Garrone as modified by Levesque and the results would have been predictable and resulted in wherein the surface including the tactile interface is molded plastic. Furthermore, both Garrone as modified by Levesque and Takala use and disclose similar 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


4.	Claim 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrone et al. US20120270605 in view of Levesque et al. US 20150268725 and further in view of Klinghult et al. US 20110003550.

Consider claim 15. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, but does not disclose wherein the surface including the tactile interface is fabricated metal.
Klinghult however discloses wherein the surface including the tactile interface is fabricated metal (fig 9 900-910-940 [0105] textured surface 900 with set of textured surface made form same material as housing. [0045] housing can be made from metal).
Garrone as modified by Levesque contains a "base" device/method of touch sensitive device.  Klinghult contains a "comparable" device/method of touch sensitive device that has been improved in the same way as the claimed invention.  The known "improvement" of Klinghult could have been applied in the same way to the "base" device/method of Garrone as modified by Levesque and the results would have been predictable and resulted in wherein the surface including the tactile interface is fabricated metal. Furthermore, both Garrone as modified by Levesque and Klinghult use and disclose similar functionality (i.e., providing tactile feedback in response to detected touches) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Consider claim 18. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, but do not disclose wherein the touch sensitive device is integrated in a durable goods appliance 
Klinghult however discloses wherein the touch sensitive device is integrated in a durable goods appliance ([0040] a household appliance).
Garrone as modified by Levesque contains a "base" device/method of touch sensitive device.  Klinghult contains a "comparable" device/method of touch sensitive device that has been improved in the same way as the claimed invention.  The known "improvement" of Klinghult could have been applied in the same way to the "base" device/method of Garrone as modified by Levesque and the results would have been predictable and resulted in wherein the touch sensitive device is integrated in a durable goods appliance. Furthermore, both Garrone as modified by Levesque and Klinghult use and disclose similar functionality (i.e., providing tactile feedback in response to detected touches) so that the combination is more easily implemented.  


Claim 19 is rejected for similar reason to claim 18. Where automobile is disclosed in [0040] of Klinghult.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garrone et al. US20120270605 in view of Levesque et al. US 20150268725 and further in view of Roeck US 20200092665.


Consider claim 16. Garrone as modified by Levesque disclose the touch sensitive device of claim 1, including a sound-producing electro-acoustic transducer that emits sound (Garrone [0043] vibration sensor include one or more microphones [0052] speaker 111] [0129] transducer is audio speaker) But does not disclose wherein the touch sensitive device is integrated in a housing of a hearable device from an ear-contact portion of the hearable device.
Roeck however discloses wherein the touch sensitive device is integrated in a housing of a hearable device from an ear-contact portion of the hearable device ([0011] transducer and tactile output, [0015-0016] hearing device with touch sensitive housing, fig 2 and fig 3 [0028-0029], fig 4).
wherein the touch sensitive device is integrated in a housing of a hearable device from an ear-contact portion of the hearable device. Furthermore, both Garrone as modified by Levesque and Roeck use and disclose similar functionality (i.e., providing tactile feedback in response to detected touches) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

6.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Garrone et al. US20120270605 in view of Takala et al. US 20080251364.

Consider claim 20. Garrone discloses a controller comprising: 
a processor ([0038] CPU fig 1); and 
a non-transitory computer readable medium storing instructions [0038] memory [0039] CPU 120 runs software programs or sets of instructions stored in memory, when executed by the processor ([0038] memory 102 [0039] CPU and memory are coupled, cause the processor to: 
obtain an electrical output signal indicating an energy signature ([0136] amplitude or intensity [0139] different shape waveforms,  rise time or fall time vibration need not be simultaneously or harmonically but rather in accordance with a predefined pattern which defines at least timing and duration [0140] frequency [0167]), the energy signature representative of surface variations of a tactile interface, and 
determine a characteristic of a tactile interaction on the tactile interface according to the electrical output signal ([0043] vibration sensors [0128] sensor for detecting vibration, [0129] transducer that is configured to generate mechanical vibrations and also detect mechanical vibrations) ([0178] modifying unit of the processing unit modifies a user interface response to signal from transducer and gesture).

Garrone does not disclose the energy signature representative of surface variations of a tactile interface
Takala however discloses the energy signature representative of surface variations (0050] passive haptics provided by grooving the surface and creating dynamic disruptive change in the groove or ridge pitch height and direction) of a tactile interface (fig 4 and fig 5 [0046] actuators are below the textured surface and amplify feel of the texture by vibration. [0047] vibration in non-textured area is different than textured area [0049] provide active haptics according to finger position information and press force) 

Garrone contains a "base" device/method of touch sensitive device.  Takala contains a "comparable" device/method of touch sensitive device that has been improved in the same way as the claimed invention.  The known "improvement" of Takala could have been applied in the same way to the "base" device/method of Garrone and the results would have been predictable and resulted in the energy signature representative of surface variations of a tactile interface. Furthermore, both Garrone and Takala use and disclose similar functionality (i.e., providing tactile feedback in response to detected touches) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 21. Garrone as modified by Takala disclose the controller of claim 20, wherein the energy signature indicates a change in spectral components according to a direction of the tactile interaction (Takala [0046] vibration can be constant or change in frequency. As highlighted above vibration in non-textured area is different than textured as [0047] so moving from textured area to non-textured area has different spectral components).
Motivation to combine is similar to motivation of claim 21.

Consider claim 22. Garrone as modified by Takala disclose the controller of claim 20, wherein the energy signature represents the surface variations by a change in pitch or spectral content (Takala [0046] vibration can be constant or change in frequency. As highlighted above vibration in non-textured area is different than textured as [0047] so moving from textured area to non-textured area has different spectral components [0072] For all of these embodiments, the amplitude and/or frequency of the vibration by the motion actuator could be different at top and bottom ends of the features. This different amplitude and/or frequency of the vibration could be preset for different positions on the longitudinal length of the features, or could be actively adjusted based upon a sensed finger position relative to the longitudinal length of the features.).
Motivation to combine is similar to motivation of claim 21.




II. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 02/18/2021Primary Examiner, Art Unit 2692